Title: Proclamation on Deserters, 24 October 1777
From: Washington, George
To: 

 

[Whitpain Township, Pa., 24 October 1777]

Proclamation By His Excellency, George Washington, Esqr. General & Commander in chief of the forces of the United States of America.
Whereas sundry Soldiers belonging to the Armies of the said States have deserted from the same; These are to make known to All those who have so offended, and who shall return to their Respective Corps, or surrender themselves to the Officers appointed to receive Recruits & Deserters in their Several States, or to any Continental, Commissioned Officer before the first day of January next; that they shall obtain a full and free Pardon. And i do further declare, to All such obstinate Offenders, as do not avail themselves of the indulgence hereby offered, that they may depend, when apprehended, on being prosecuted with the utmost rigour and suffering the punishment justly due to crimes of such enormity.
Lest the hope of escaping punishment by remaining undiscovered, should tempt any, to reject the Terms now held out to them, they may be assured, that the most effectual measures will be pursued in every State for apprehending and bringing them to a speedy trial. Given under my Hand at Head Quarters this 24th day of Octobr Anno Domini 1777.
